Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. (US 2011/0098054 A1) in view of Sundberg et al. (US 2017/0135071 A1).
Claim 1:
Gorokhov discloses a communication method, comprising: determining, by an access network device, a power parameter, wherein the power parameter 5comprises at least one of a transmit power of a terminal on a first carrier or a power adjustment parameter (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH determined by a base station), and wherein the first carrier is an uplink carrier; and receiving, by the access network device, an uplink signal sent by the terminal on the first carrier based on the power parameter (See fig. 6 step 606, transmit the SRS to the base station in accordance with the received transmit power parameter).
Gorokhov doesn’t disclose that the first carrier is an uplink carrier using a first Radio Access Technology (RAT) and a second RAT.
Sundberg discloses that the first carrier is an uplink carrier using a first Radio Access Technology (RAT) and a second RAT (See para 98, using same channel/resources for first and second RAT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov with the teachings of Sundberg to improve the method disclosed by Gorokhov by including the feature of uplink carrier using first and second RAT. The motivation to combine would have been to save resources and/or enhance compatibility among devices of first and second RAT.

Claim 2:
Gorokhov discloses after the determining, by an access network device, a power parameter, the method further comprises: sending, by the access network device, first information to the terminal, wherein the first information is used to indicate the power parameter (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH determined by a base station). 

Claim 3:
Gorokhov discloses that the power parameter comprises an initial transmit power of the terminal on the first carrier, and wherein the first information is used to indicate the initial transmit power (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH SRS transmission).

Claims 10 and 20:
Gorokhov discloses a communication method, comprising: determining, by a terminal, a power parameter, wherein the power parameter comprises at least one of a transmit power of the terminal on a first carrier or a power adjustment parameter (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH by a base station), and wherein the first (See fig. 6 step 606, transmit the SRS to the base station in accordance with the received transmit power parameter).
With regards to claim 20, a processor and a transmitter configured to transmit (See paras 93-94, mobile device and also see fig. 12). 
Gorokhov doesn’t disclose that the first carrier is an uplink carrier using a first Radio Access Technology (RAT) and a second RAT.
Sundberg discloses that the first carrier is an uplink carrier using a first Radio Access Technology (RAT) and a second RAT (See para 98, using same channel/resources for first and second RAT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov with the teachings of Sundberg to improve the method disclosed by Gorokhov by including the feature of uplink carrier using first and second RAT. The motivation to combine would have been to save resources and/or enhance compatibility among devices of first and second RAT.

Claim 11:
Gorokhov discloses receiving, by the terminal, first information sent by an access network device, wherein the first 15information is used to indicate the power parameter (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH determined by a base station).

Claim 12:
Gorokhov discloses that the power parameter comprises an initial transmit power of the terminal on the first carrier, and wherein the first information is used to indicate the initial transmit power (See fig. 6 step 602, mobile receives transmit power parameter for PUSCH determined by a base station).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. in view of Sundberg et al and Liang et al. (US 2014/0141832 A1).
Claim 4:
Gorokhov discloses after the sending, by the access network device, first information to the terminal, the method further comprises: receiving, by the access network device, a reference signal sent by the terminal at the initial transmit power (See fig. 6 step 606, Mobile device transmits the SRS to the base station in accordance with the received transmit power parameter).
Gorokhov in view of Sundberg doesn’t disclose obtaining, by the access network device, a receive power of the reference signal through measurement; and sending, by the access network device, second information to the terminal, wherein the second information is used to indicate the receive power or to indicate a path loss obtained by using the receive power.
Liang discloses obtaining, by the access network device, a receive power of the reference signal through measurement (See para 60 and fig. 6, UE sends test signal including SRS to the base station which measures the receive power of the test signal); and
sending, by the access network device, second information to the terminal, wherein the second information is used to indicate the receive power or to indicate a path loss obtained by using the receive power (See fig. 3 and 6, the base station sends received power of the uplink test signaling to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Liang to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of measuring received power and sending the received power to the UE. The motivation to combine would have been to let the UE know of the signal strength so that UE can make . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. in view of Sundberg et al. and further in view of Liang et al. (US 2014/0141832 A1) and  Gerstenberger et al. (US 2011/0081927 A1).

Claim 14:
Gorokhov in view of Sundberg doesn’t disclose that the second information is used to indicate the receive power obtained by the access network device based on the reference signal; and wherein the sending, by the terminal, the uplink signal on the first carrier based on the receive power comprises: determining, by the terminal, a path loss on the first carrier based on the receive power of the reference signal and the initial transmit power; and sending, by the terminal, the uplink signal on the first carrier based on the determined path loss.
Liang discloses that the second information is used to indicate the receive power obtained by the access network device based on the reference signal (See fig. 6, step 604, send received power of UL test signal to the UE); and determining, by the terminal, a path loss on the first carrier based on the receive power of the reference signal and the initial transmit power (See fig. 6, step 607, calculate the UL path loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Liang to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of measuring received power and sending the received power to the UE. The motivation to combine would have been to let the UE know of the signal strength so that UE can make decision whether to use the carrier/resource for communication or not, or make adjustment of transmit power to compensate for low signal strength. 
Gerstenberger discloses that the sending, by the terminal, the uplink signal on the first carrier based on the receive power comprises: sending, by the terminal, the uplink signal on the first carrier based on the determined path loss (See fig. 7 step 704, calculating the transmit power based on delta PL to be used on ULCC y. Also see para 45, setting of the UE transmit power for PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of the receiving path-loss and using it when sending UL signal by the UE. The motivation to combine would have been to let the UE know of the PL so that UE can make decision/adjustment for a successful UL transmission.


Claims 5-7, 9, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. in view of Sundberg et al. and Gerstenberger et al.
Claim 5:
Gorokhov in view of Sundberg doesn’t disclose that the initial transmit power is an initial transmit power at which the terminal sends a random access preamble to the access network device, wherein the power parameter further comprises the power adjustment parameter, wherein the power adjustment parameter is used to indicate information about an accumulated power value, and wherein the accumulated power value is used to adjust a transmit power at which the terminal sends the random access preamble to the access network device. 
Gerstenberger discloses that the initial transmit power is an initial transmit power at which the terminal sends a random access preamble to the access network device (See para 14, sending RA preamble at low initial transmission power), wherein the power parameter further comprises the power adjustment parameter, wherein the power adjustment parameter is used to (See para 14, attempting to send preamble by increasing its transmission power sufficiently to be able to be detected by the enode B), and wherein the accumulated power value is used to adjust a transmit power at which the terminal sends the random access preamble to the access network device (See para 14, attempting to send preamble by increasing its transmission power sufficiently to be able to be detected by the enode B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of adjusting transmit power to send random access preamble. The motivation to combine would have been to adjust the transmit power so that Random Access procedure is successful.

Claim 6:
Gorokhov in view of Sundberg doesn’t disclose that the determining, by an access network device, a power parameter comprises: determining, by the access network device, a difference between path losses on the first carrier and a second carrier, wherein the second carrier is a carrier carrying the first information, wherein the power parameter comprises the power adjustment parameter, and wherein the power adjustment parameter is the difference between the path losses.
Gerstenberger discloses that the determining, by an access network device, a power parameter comprises: determining, by the access network device, a difference between path losses on the first carrier and a second carrier (See figs. 6 & 7, delta PL), wherein the second carrier is a carrier carrying the first information, wherein the power parameter comprises the power adjustment parameter, and wherein the power adjustment parameter is the difference (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of the receiving path-loss difference and using it when sending UL signal by the UE. The motivation to combine would have been to let the UE know of the PL so that UE can make decision/adjustment for a successful UL transmission.

Claim 7:
Gorokhov in view of Sundberg doesn’t disclose determining, by the access network device, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier and a carrier frequency of the second carrier; or
determining, by the access network device, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier, a carrier frequency of the second carrier, and a prestored correspondence, wherein the prestored correspondence comprises a correspondence among the carrier frequency of the first carrier, the carrier frequency of the second carrier, and the difference between the path losses on the first carrier and the second carrier, or the prestored correspondence comprises a correspondence between a quotient of the carrier frequency of the first carrier and the carrier frequency of the second carrier and the difference between the path losses on the first carrier and the second carrier.
Gerstenberger discloses determining, by the access network device, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier and a carrier frequency of the second carrier; or
determining, by the access network device, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier, a carrier frequency of the second carrier, and a prestored correspondence, wherein the prestored correspondence comprises a correspondence among the carrier frequency of the first carrier, the carrier frequency of the second carrier, and the difference between the path losses on the first carrier and the second carrier, or the prestored correspondence comprises a correspondence between a quotient of the carrier frequency of the first carrier and the carrier frequency of the second carrier and the difference between the path losses on the first carrier and the second carrier (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of the receiving path-loss difference and using it when sending UL signal by the UE. The motivation to combine would have been to let the UE know of the PL so that UE can make decision/adjustment for a successful UL transmission.

Claim 9:
Gorokhov discloses that the determining, by an access network device, a power parameter comprises: receiving, by the access network device, the uplink signal sent by the terminal (See fig. 6 step 606, transmit the SRS to the base station in accordance with the received transmit power parameter); and 
Gorokhov in view of Sundberg doesn’t disclose determining, by the access network device and based on a receive power of the uplink signal, a parameter used to adjust a path loss compensation factor, wherein the power parameter is the power adjustment parameter, and wherein the power adjustment parameter comprises the parameter used to adjust the path loss compensation factor.
Gerstenberger discloses determining, by the access network device and based on a receive power of the uplink signal, a parameter used to adjust a path loss compensation factor, wherein the power parameter is the power adjustment parameter, and wherein the power adjustment parameter comprises the parameter used to adjust the path loss compensation factor (See para 64 and fig. 6 steps 602-603, base station determines path loss and further delta path loss based on RSRP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov by including the feature of the receiving path-loss difference and using it when sending UL signal by the UE. The motivation to combine would have been to let the UE know of the PL so that UE can make decision/adjustment for a successful UL transmission.

Claim 13:
Gorokhov discloses that the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: sending, by the terminal, a reference signal to the access network device based on the initial transmit power (See fig. 6 step 606, Mobile device transmits the SRS to the base station in accordance with the received transmit power parameter).  
Gorokhov in view of Sundberg doesn’t disclose receiving, by the terminal, second information sent by the access network device, wherein the second information is used to indicate a receive power obtained by the access network device based on the reference signal or is used to indicate a path loss obtained by using the receive power; and sending, by the terminal, the uplink signal on the first carrier based on the receive power or the path loss.
Gerstenberger discloses receiving, by the terminal, second information sent by the access network device, wherein the second information is used to indicate a path loss obtained by using the receive power (See fig. 7, indicating delta path loss determined by received power to the UE); and sending, by the terminal, the uplink signal on the first carrier based on the receive power or the path loss (See fig. 7 step 704, calculating the transmit power based on delta PL to be used on ULCC y. Also see paras 45, 54-55, setting of the UE transmit power for PUSCH/SRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of Gerstenberger to improve the method disclosed by Gorokhov in view of Sundberg by including the feature of the receiving path-loss and using it when sending UL signal by the UE. The motivation to combine would have been to let the UE know of the PL so that UE can make decision/adjustment for a successful UL transmission.

Claim 15:
Gorokhov in view of Sundberg doesn’t disclose that the power parameter further comprises the power adjustment parameter, and wherein the power adjustment parameter is used to 
Gerstenberger discloses that the power parameter further comprises the power adjustment parameter, and wherein the power adjustment parameter is used to indicate information about an accumulated power value (See para 14, increase its transmission power); and wherein the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: sending, by the terminal, a random access preamble to the access network device based on the initial transmit power (See para 14, attempting to send preamble for detection); if random access fails, adjusting, by the terminal and based on the accumulated power value, a transmit power for sending the random access preamble (See para 14, attempting to send preamble by increasing its transmission power sufficiently to be able to be detected by the enode B), and sending the random access preamble at an adjusted transmit power, until the random access succeeds (See para 14, attempting to send preamble by increasing its transmission power sufficiently to be able to be detected by the enode B); and when the random access succeeds, sending, by the terminal, the uplink signal on the first carrier based on a transmit power used when the random access succeeds (See para 11-14 and fig. 4, step 3 transmission to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg with the teachings of 

Claim 16:
Gorokhov in view of Sundberg doesn’t disclose that the method further comprises: obtaining, by the terminal, a path loss on a second carrier, wherein the second carrier is a carrier carrying the first information, wherein the power parameter comprises the power adjustment parameter, and wherein the power adjustment parameter comprises a difference between a path loss on the first carrier and the path loss on the second carrier; and wherein the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: determining, by the terminal, a transmit power based on the path loss on the second carrier and the difference; and sending the uplink signal on the first carrier based on the determined transmit power.
Gerstenberger discloses that the method further comprises: obtaining, by the terminal, a path loss on a second carrier, wherein the second carrier is a carrier carrying the first information, wherein the power parameter comprises the power adjustment parameter, and wherein the power adjustment parameter comprises a difference between a path loss on the first carrier and the path loss on the second carrier (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs); and wherein the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: determining, by the terminal, a transmit power based on the path loss on the second carrier and the difference (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs).; and sending the uplink signal on the first carrier (See fig. 7 step 704, calculating the transmit power based on delta PL to be used on ULCC y. Also see para 45, setting of the UE transmit power for PUSCH).

Claim 17:
Gorokhov in view of Sundberg doesn’t disclose that the power parameter comprises the power adjustment parameter, wherein the power adjustment parameter is a difference between path losses on the first carrier and a second carrier, and wherein the determining, by a terminal, a power parameter comprises: determining, by the terminal, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier and a carrier frequency of the second carrier; or determining, by the terminal, the difference between the path losses on the first carrier and the second carrier based on a carrier frequency of the first carrier, a carrier frequency of the second carrier, and a prestored correspondence, wherein the prestored correspondence comprises a correspondence among the carrier frequency of the first carrier, the carrier frequency of the second carrier, and the difference between the path losses on the first carrier and the second carrier, or the prestored correspondence comprises a correspondence between a quotient of the carrier frequency of the first carrier and the carrier frequency of the second carrier and the difference between the path losses on the first carrier and the second carrier .
Gerstenberger discloses that the power parameter comprises the power adjustment parameter, wherein the power adjustment parameter is a difference between path losses on the first carrier and a second carrier (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs)., and wherein the determining, by a terminal, a power parameter comprises: determining, by the terminal, the difference between the path losses on the first carrier and the (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs).

Claim 19:
Gorokhov in view of Sundberg doesn’t disclose obtaining, by the terminal, a path loss on a second carrier, wherein the second carrier is a carrier carrying the first information; and determining, by the terminal, a transmit power based on the path loss on the second carrier, and sending the uplink signal on the first carrier based on the determined transmit power, wherein the power parameter is the power adjustment parameter, wherein the power adjustment parameter comprises a parameter used to adjust a path loss compensation factor, and wherein the parameter used to adjust the path loss compensation factor is determined by the access network device based on a receive power of the uplink signal; and wherein the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: adjusting, by the terminal, a transmit power based on the path loss on the second carrier and the parameter used to adjust the path loss compensation factor; and sending the uplink signal on the first carrier based on an adjusted transmit power.
Gerstenberger discloses that obtaining, by the terminal, a path loss on a second carrier, wherein the second carrier is a carrier carrying the first information (See fig. 7, indicating delta path loss determined by received power to the UE); and determining, by the terminal, a transmit power based on the path loss on the second carrier, and sending the uplink signal on the first carrier based on the determined transmit power (See fig. 7 step 704, calculating the transmit power based on delta PL to be used on ULCC y. Also see paras 45, 54-55, setting of the UE transmit power for PUSCH/SRS), wherein the power parameter is the power adjustment parameter, wherein the power adjustment parameter comprises a parameter used to adjust a path loss compensation factor, and wherein the parameter used to adjust the path loss compensation factor is determined by the access network device based on a receive power of the uplink signal (See figs. 6 & 7, delta PL is a difference between carrier x and y PLs); and wherein the sending, by the terminal, an uplink signal on the first carrier based on the power parameter comprises: adjusting, by the terminal, a transmit power based on the path loss on the second carrier and the parameter used to adjust the path loss compensation factor; and sending the uplink signal on the first carrier based on an adjusted transmit power (See fig. 7 step 704, calculating the transmit power based on delta PL to be used on ULCC y. Also see paras 45, 54-55, setting of the UE transmit power for PUSCH/SRS).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al. in view of Sundberg and further in view of Gerstenberger et al and Emami et al. (US 2006/0009231 A1).
Claims 8 and 18:
Gorokhov in view of Sundberg and Gerstenberger doesn’t disclose that the difference between the path losses on the first carrier and the second carrier satisfies the following formula:
20log10(fci)-20log10(fc2); or 2010g(fc1/fc2) wherein fci represents one of the carrier frequency of the first carrier and the carrier frequency of the second carrier, and wherein fc2 represents the other of the carrier frequency of the first carrier.
Emami discloses that the difference between the path losses on the first carrier and the second carrier satisfies the following formula:
20log10(fc1)-20log10(fc2); or 20log(fc1/fc2) wherein fc1 represents one of the carrier frequency of the first carrier and the carrier frequency of the second carrier, and wherein fc2 represents the other of the carrier frequency of the first carrier (See paras 13-14, 20 log (fc2/fc1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhov in view of Sundberg and Gerstenberger with the teachings of Emami to improve the method disclosed by Gorokhov in view of Sundberg and Gerstenberger by including the feature of formula for PL. The motivation to combine would have been to know relative path loss so that transmit power for the carrier can be calculated based on the relative path loss.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/28/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472